Hosmer, Ch. J.
The plaintiff has brought an action of debt on judgment. In the first count of her declaration, she avers, that “ by the consideration of the said court, the said Mary recovered judgment against the said administrators, in the sum of 326 dollars, 54 cents, as may appear from the files and records of said court.” The plaintiff, in her second count, declares, that she, “by the consideration, finding and judgment of the court last aforesaid, recovered against the defendants, in their said capacity, the sum of 326 dollars, 54 cents, which was adjudged to the plaintiff for the arrears and balance of account due the plaintiff," &c.-" as may more fully appear from a copy of said judgment rendered.” The whole structure of the declaration proves, that the gist of the plaintiff’s claim, was a supposed judgment, and nothing else.
It is averred, that one Samuel Barstow, the defendants’ intes*430tate, was conservator to the plaintiff ; and that, after his death on an adjustment of his account as such, by the county court, on a petition made to them, a balance was found against him.
That the county court had no jurisdiction of the subject brought before them, was established in Norton v. Strong, 1 Conn. Rep. 65. The rights and duties of a conservator, and the jurisdiction of the county court in relation to the ward’s estate, it was decided in that case, cease upon his death. The determination is explicit, and in point. Were it res nova, I should not hesitate in adopting the principle, that after the death of the ward, his estate passes into the hands of his executor or administrator, and the claim of the conservator must be exhibited, and, if denied, adjudicated upon, in the same manner, as any other debt against the deceased. The reasons of Judge Edmond in Norton v. Strong, to which I refer, are conclusive on this subject.
If the county court had jurisdiction, they rendered no judgment. The sentence of law pronounced, by a court, upon the matter contained in the record, is a judgment of incontrovertible verity; (3 Bla. Comm. 395.) and must not be confounded with the adjustment of a conservator’s account, by the county court, ex parte and summarily, without the usual form of adjudication, and not admitting of the issuing of an execution. The statute speaks of it, as being the liquidation and adjustment of an account ; and the only measure the court has authority to take, on finding a balance, is, to authorize the sale of real estate.
Other objections there are to the plaintiff’s declaration ; but it is unnecessary to discuss them.
Peters and Brainard, Js. were of the same opinion.
Bristol, J.
was of opinion, that the settlement of the conservator’s account, was a subject, of which the county court had exclusive jurisdiction ; and that on the death of the conservator, the duty of rendering the account and obtaining a settlement, devolved on his executor or administrator. This, he thought, would not interfere with the regular settlement of estates. But he concurred in the opinion of the Chief Justice, that the action brought could not be sustained.
Judgment affirmed.